By order of the Bankruptcy Appellate Panel, the precedential effect of this
            decision is limited to the case and parties pursuant to 6th Cir. BAP LBR
                        8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                   File Name: 14b0003n.06

           BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: Ronald Alan Brown,                          )
                                                   )
                Debtor.                            )            No. 13-8037
______________________________________             )




                       Appeal from the United States Bankruptcy Court
                              for the Southern District of Ohio
                                     Case No. 11-60762

                                 Submitted: February 4, 2014

                              Decided and Filed: March 17, 2014

    Before: EMERSON, HARRISON, AND LLOYD, Bankruptcy Appellate Panel Judges.


                                   ____________________

                                        COUNSEL
                                   ____________________


ON BRIEF: Charles R. Griffith, Westerville, Ohio, for Appellee. Ronald Brown, Tonya Brown,
Westerville, Ohio, pro se.




                                               1
                                      ___________________

                                            OPINION
                                      ____________________


       JOAN A. LLOYD, Bankruptcy Appellate Panel Judge. Debtor Ronald Alan Brown (the
“Debtor”) and his non-debtor spouse, Tonya Brown (collectively the “Appellants”), appeal the July
21, 2013, order of the United States Bankruptcy Court for the Southern District of Ohio (the
“Bankruptcy Court”) granting appellee Florida Coastal Partners, LLC’s (the “Appellee”) motion for
relief from the automatic stay regarding real property located at 6374 Hermitage Dr., Westerville,
Ohio. For the reasons that follow, the Panel dismisses this appeal for lack of standing.


                                         JURISDICTION
       The United States District Court for the Southern District of Ohio has authorized appeals to
the Panel, and no party has timely elected to have this appeal heard by the district court. 28 U.S.C.
§ 158(b)(6), (c)(1). A final order of the bankruptcy court may be appealed as of right pursuant to
28 U.S.C. § 158(a)(1). For purposes of appeal, a final order “ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment.” Midland Asphalt Corp. v. United
States, 489 U.S. 794, 798, 109 S. Ct. 1494, 1497 (1989) (citations omitted). A bankruptcy court’s
order granting relief from the automatic stay is an appealable final order. Sun Valley Foods Co., v.
Detroit Marine Terminals, Inc. (In re Sun Valley Foods Co.), 801 F.2d 186, 190 (6th Cir. 1986).


       The grant of a motion for relief from the automatic stay is reviewed under an abuse of
discretion standard. Laguna Assoc. Ltd. P’ship v. Aetna Cas. & Sur. Co., (In re Laguna Assoc. Ltd.
P’Ship), 30 F.3d 734, 737 (6th Cir. 1994)(citation omitted). The bankruptcy court’s decision, under
this standard, will only be disturbed if it “relied upon clearly erroneous findings of fact, improperly
applied the governing law, or used an erroneous legal standard.” Elec. Workers Pension Trust Fund
of Local Union #58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 378 (6th Cir. 2003) (quotation
marks & citation omitted). See also Mayor & City Council of Baltimore, Md. v. W. Va. (In re Eagle-
Picher Indus., Inc.), 285 F.3d 522, 529 (6th Cir. 2002) (“An abuse of discretion is defined as a


                                                  2
‘definite and firm conviction that the [court below] committed a clear error of judgment.’ ”). “The
question is not how the reviewing court would have ruled, but rather whether a reasonable person
could agree with the bankruptcy court’s decision; if reasonable persons could differ as to the issue,
then there is no abuse of discretion.” Id. (quoting Barlow v. M.J. Waterman & Assocs., Inc. (In re
M.J. Waterman & Assocs., Inc.), 227 F.3d 604, 608 (6th Cir. 2000) (internal citations omitted)).


                                              FACTS
       On or about December 10, 2004, the Debtor and his non-debtor spouse, Tonya Brown
(collectively, the “Appellants”) executed and delivered to Ameriquest Mortgage Company
(“Ameriquest”) an Adjustable Rate Note (the “Note”) in the original amount of $340,200. On that
same date, in order to secure the repayment obligation under the Note, both the Appellants executed
a mortgage (the “Mortgage”) on real property located at 6374 Hermitage Drive, Westerville, Ohio
(the “Real Property”) in favor of Ameriquest.1


       The Debtor filed his petition in the instant Chapter 7 bankruptcy case on October 24, 2011.
According to the Debtor’s Schedule A form, the value of the Real Property is insufficient to pay off
the debt that is attached to it. The current value of the Real Property is $131,000. The amount of
the secured claim attached to the Real Property is $309,750.35.


       On December 5, 2011, the Chapter 7 trustee, Larry McClatchey (the “Trustee”), filed a report
of no distribution certifying that the Debtor’s bankruptcy estate had been fully administered. No
objection to that report was filed. The Bankruptcy Court has explained that, pursuant to the
Bankruptcy Code and local rules, the filing of the report of no distribution “signaled [the Trustee’s]
intent to abandon the [Real Property], along with other property of the Debtor’s estate . . . to the
Debtor upon the closing of the case (see 11 U.S.C. § 554(c)).” Brown v. Kondaur Capital Corp. (In


       1
        This appeal is only the latest effort by the Appellants to stave off foreclosure on the Real
Property. Much of the lengthy factual background to this appeal is discussed in an opinion and order
issued by the Bankruptcy Court when it dismissed one of the Browns’ adversary cases. See Brown
v. Kondaur Capital Corporation (In re Brown), Bankr. No. 11-60762, Adv. No. 12-2059, 2013 WL
1010359 (Bank. S.D. Ohio, March 13, 2013).

                                                  3
re Brown), Bankr. No. 11-60762, Adv. No. 12-2059, 2013 WL 1010359 at *4 (Bankr. S.D. Ohio,
March 13, 2013). The Debtor received his discharge on February 7, 2012.


       On May 21, 2013, Appellee Florida Coastal Partners, LLC (the “Appellee”) filed a motion
for relief from stay regarding the Real Property. The Appellee stated in this motion (1) that it was
a secured creditor by virtue of the Note and Mortgage originally given to Ameriquest, and that it had
obtained Ameriquest’s interest in the Note and Mortgage via a chain of assignments; (2) that it did
not have and was not provided with adequate protection of its interest in the Real Property; (3) that
there was no equity in the Real Property; (4) that the Real Property was not necessary to an effective
reorganization; and (5) that the Appellee had and would continue to suffer losses and damages if the
automatic stay were not modified. In a memorandum that accompanied the stay relief motion, the
Appellee described the chain of assignments by which the Appellee had acquired its interest in the
Real Property. The Appellee also stated that it had not been receiving payments from the Debtor and
that the Debtor had been in default on the Note for seventy-two months. The text in the body of the
motion for relief from stay, apparently due to a clerical error, identified the “Movant” as “Midwest
Savings Bank,” not Florida Coastal Partners, LLC. (Mot. of Florida Coastal Partners, LLC for Relief
from Stay, at 1, ECF No. 36).


       Together with its motion for relief from stay, the Appellee filed various exhibits relevant to
its motion, including the Note, the Mortgage, the Deed for the Real Property, documentation of the
chain of assignments under which the Appellee acquired the property, and a “Relief From
Stay/Adequate Protection Exhibit and Worksheet” (the “Worksheet”). (Mot. for Relief from Stay
Ex. 2, ECF No. 38). According to the Worksheet, the total arrearage on the Real Property was
$183,547.60 and the last payment had been made on May 1, 2007.


       On June 10, 2013, the Appellants filed an objection to the Appellee’s motion for relief from
the automatic stay. The Appellants stated two reasons for their objection: (1) that the Appellee’s
motion had identified the movant as Midwest Savings Bank, and (2) that the Debtor’s bankruptcy
discharge somehow operated to permanently enjoin the Appellee from taking any action against the


                                                  4
Real Property.


        On June 14, 2013, the Appellee filed an amended motion for relief from the automatic stay
that corrected the clerical error in the original motion and identified the Appellee as the Movant. The
Debtor did not oppose this amended motion.


        On July 19, 2013, the Bankruptcy Court issued an “Order Granting Motion for Relief from
the Automatic Stay” (the “Stay Relief Order”). The Stay Relief Order states that “[s]ervice and
notice of the motion were made” pursuant to the relevant local rules and “either (a) no response(s)
has been filed, or (b) the response filed failed to state a sufficient reason why the motion should not
be granted.” (Stay Relief Order, ECF No. 58.)


        On July 25, 2013, the Appellants initiated this appeal of the Stay Relief Order by filing a
timely notice of appeal to the B.A.P. According to the Appellants’ Pro Se Appellants’ Brief, the
Bankruptcy Court failed to apply “state and several bankruptcy laws.” (Pro Se Appellant‘s Br. at 1).
The Appellants raise the Appellee’s “standing to be Granted Relief From Stay” as an issue on appeal.
(Id. at 2). In the Appellants’ attached “Statement of Facts,” the Appellants contend, among other
things, that the Mortgage was not properly executed under Ohio law, and that the Appellee violated
the automatic stay by acquiring its security interest in the Real Property from the security interest’s
previous holder and by filing its motion for relief from stay.


        The Appellee’s brief makes a number of responses to the Debtor’s contentions. According
to the Appellee, all the requirements for relief from the automatic stay were present, and so relief was
proper. The Appellee states that the Debtor is not a bona fide purchaser of the Real Property
Mortgage, and therefore cannot attack the Mortgage as improperly acknowledged. The Appellee
further argues, among other things, that there is nothing wrong with the Mortgage and that all the
requirements of Ohio law have been met. The Appellee points out that filing a motion for relief from
stay is not an act that violates the stay, but is in fact expressly permitted under 11 U.S.C. § 362(d).




                                                   5
                                            DISCUSSION
         This appeal must be dismissed for lack of standing.


         It is appropriate for the Panel to raise the issue of standing sua sponte. S.E.C. v. Basic
Energy & Affiliated Res. Inc., 273 F.3d 657, 665 (6th Cir. 2001). The lack of standing is a
jurisdictional bar to appellate review. Harker v. Troutman (In re Troutman Enters.), 286 F.3d 359,
364 (6th Cir. 2002). An appellate court must therefore raise the issue of standing sua sponte because
it is “under an independent obligation to police [its] own jurisdiction.” Basic Energy, 273 F.3d at
665.


         “Appellate standing in bankruptcy cases is more limited than Article III standing or the
prudential requirements associated therewith.” Troutman, 286 F.3d at 364. In order to have standing
to appeal a bankruptcy court order, an appellant must be a “person aggrieved” by the bankruptcy
court’s order. Fid. Bank, Nat’l Ass’n v. M.M. Group, Inc., 77 F.3d 880, 882 (6th Cir. 1996). This
doctrine limits standing to those persons who “have been directly and adversely affected pecuniarily
by the order . . . . Only when the order directly diminishes a person’s property, increases his burdens,
or impairs his rights will” an appellant have standing to appeal. Id.; Travelers Cas. & Sur. v. Corbin
(In re First Cincinnati, Inc.), 286 B.R. 49, 51 (B.A.P. 6th Cir. 2002) (citations omitted). The burden
of proving that a party is a “person aggrieved” is on the appellant asserting standing to pursue an
appeal. Fid. Bank, 77 F.3d at 882.


         Courts rarely find that a chapter 7 debtor is a “person aggrieved” by a bankruptcy court order
regarding the disposition of property of the estate. Monus v. Lambros, 286 B.R. 629, 634 (N.D. Ohio
2002).


                The advent of the chapter 7 estate and the appointment of the chapter
                7 trustee divest the chapter 7 debtor of all right, title and interest in
                nonexempt property of the estate at the commencement of the case.
                Since title to property of the estate no longer resides in the chapter 7
                debtor, the debtor typically lacks any pecuniary interest in the chapter
                7 trustee’s disposition of that property.

                                                   6
Spenlinhauer v. O’Donnell, 261 F.3d 113, 118 (1st Cir. 2001) (citing 11 U.S.C. §§ 541(a) and
704(a)); see also 11 U.S.C. § 323. Pursuant to 11 U.S.C. § 727, the chapter 7 discharge releases the
debtor from all personal liability for his debts. These Bankruptcy Code sections work together to
greatly restrict a chapter 7 debtor’s standing to appeal an order from the bankruptcy court. “[A]
hopelessly insolvent debtor does not have standing to appeal orders affecting the size of the estate,
since such an order would not diminish the debtor’s property, increase his burdens, or detrimentally
affect his rights.” In re El San Juan Hotel, 809 F.2d 151, 154-55 (1st Cir. 1987) (citations omitted).
As a result, the chapter 7 trustee is often the only party who has standing to appeal an order that
impacts the disposition of property of the estate. Richman v. First Woman’s Bank (In re Richman),
104 F.3d 654, 657 (4th Cir. 1997).


       There are two exceptions to a chapter 7 debtor’s limited standing:
               (1) if the debtor can show that a successful appeal would generate
               assets in excess of liabilities, entitling the debtor to a distribution of
               surplus under Bankruptcy Code 726(a)(6), . . . or (2) the order
               appealed from affects the terms of the debtor’s discharge in
               bankruptcy.

Kowal v. Malkemus (In re Thompson), 965 F.2d 1136, 1144 n.12 (1st Cir. 1992) (citations omitted).
If the debtor fails to present concrete evidence that either exception applies, he does not have
standing to challenge a bankruptcy court order. United States v. Jones, 260 B.R. 415, 418 (E.D.
Mich. 2000).


       The Debtor lacks standing to appeal the Stay Relief Order. Here, the Real Property is
property of the bankruptcy estate. As explained by the Bankruptcy Court, the property of the estate
will only be abandoned to the Debtor upon the closing of the Debtor’s bankruptcy case, and that
bankruptcy case has not yet closed. Brown v. Kondaur Capital Corp. (In re Brown), Bankr. No. 11-
60762, Adv. No. 12-2059, 2013 WL 1010359 at *4 (Bank. S.D. Ohio, March 13, 2013). Under these
circumstances, the Debtor has no standing to appeal an order, like the Stay Relief Order, that affects
the disposition of property of the estate unless the Debtor can show: (1) that a successful appeal

                                                   7
would lead to the distribution of a surplus or; (2) that the Stay Relief Order somehow affects the
Debtor’s discharge.


       Neither exception applies to this case. First, the value of the Real Property is insufficient to
pay off the debt attached to it. Therefore, the Debtor has no equity in the Real Property, and there
is no chance that a successful appeal of the Stay Relief Order could somehow lead to the distribution
of a surplus to the Debtor. Second, the Stay Relief Order lifts the automatic stay only with regard
to the Real Property, and does not affect the Debtor’s discharge in any way. Consequently, the
Debtor cannot show that he is a person aggrieved with standing to appeal.


       Similarly, Tonya Brown, the Debtor’s non-debtor spouse, lacks standing to appeal the Stay
Relief Order. Though Tonya Brown may be a co-debtor under the Note and may be a co-owner of
the Real Property, there is no co-debtor automatic stay in Chapter 7 cases. The Stay Relief Order
thus did nothing to affect Tonya Brown’s rights, because there was never any stay in place with
regards to her interest in the Real Property. Consequently, she is not a person aggrieved with
standing to appeal the Stay Relief Order.


                                          CONCLUSION
       For the foregoing reasons, the Panel dismisses this appeal for lack of standing.2




       2
         Having dismissed this appeal for lack of standing, the Panel will decline to address the other
issues raised by the parties to this appeal.

                                                  8